Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-40 are allowable. Claims 38-40 requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of the Species and Sub-species, as set forth in the Office action mailed on July 9, 2021, is hereby withdrawn and claims 38-40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“two sliding means” in claim 21 (Page 1, line 8);
“proper join means” in claim 22 (Page 1, line 24);
“thermal insulator means” in claim 23 (Page 2, line 2);
“cooling means” in claim 27 (Page 2, line 12);
“at least one spring means” in claim 28 (Page 2, line 14);
“at least one storage means” in claim 29 (Page 2, line 17);
“proper ignition means” in claim 32 (Page 3, line 7);
“fuel injector means” in claim 33 (Page 3, line 12); and
“additional flow means” in claim 34 (Page 3, line 16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The following is how the 112(f) paragraph limitations are being interpreted (references are made to the PG Publication of the current application (US 2021/0277780 A1)):
“two sliding means” in claim 21 is interpreted as sliding channels (12a) and (12b) (see Figures 5 and 6) (¶0047);
“proper join means” in claim 22 is interpreted as (20m) (see Figure 21) (¶0062);
“thermal insulator means” in claim 23 is interpreted as thermal insulator (33) (see Figures 24-27, specifically Figure 25 shows only the thermal insulator means) (¶0064);
“cooling means” in claim 27 is interpreted as cooling means (44a) (see Figure 29) (¶0073);
“at least one spring means” in claim 28 is interpreted as spring (21) (see Figure 7) (¶0050);
“at least one storage means” in claim 29 is interpreted as storage means (15) (see Figure 17) (¶0058);
“proper ignition means” in claim 32 is interpreted as ignition means (47a, 47b, 47c, 47d) (see Figure 30) (¶0076);
“fuel injector means” in claim 33 is interpreted as (43a, 43b, 43c, 43d) (see Figure 29) (¶0070) (fuel injector means was also added to the specification, as shown in Figures 30 and 31 at (45a, 45b, 45d; and 48); and
“additional flow means” in claim 34 is interpreted as (73) (see Figure 32) (¶0071).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerry Iraj Yadegar on September 16, 2021 with follow-up e-mail conversations on September 17, 2021.
The application has been amended as follows: 
SPECIFICATION

Page 9, ¶0041 has been amended as follows:  “Fuel as shown in FIG. 30, further brought into [[The fuel enters via proper fuel injector means (45a, 45b, 45c, 45d) in the engaging rotor (10 n).”
Page 10, ¶0043 has been amended as follows:  “Fuel as shown in FIG. 31, further brought into [[via proper fuel injector means (48) simultaneously, ignited by proper ignition means or under proper pressure and the generated expansion forces applied to said four rotating chambers (40 m), (40 n), (40 o) and (40 p) simultaneously in both static chambers (50 e) and (50 f) to increase power.”
CLAIMS

The following claims have been amended:
- - 21. (Currently Amended) An arc turbine system, comprising: 
an elliptical housing, 
a rotor, 
two sliding arcs disposed within the elliptical housing and slide therein; 
the rotor includes two sliding means configured to accommodate said two sliding arcs and reciprocate within; 
the elliptical housing and the rotor collectively form two static chambers, a first static chamber between the rotor and the elliptical housing first long-axis and a second static chamber between the rotor and the elliptical housing second long-axis; 
the first static chamber includes at least one inlet [[
the two sliding arcs engaging the elliptical housing simultaneously at both ends and together with the elliptical housing and the rotor collectively form four rotating chambers of variable capacity within the first static chamber and the second static chamber; and 
at least one sliding arc of the two sliding arcs includes at least one magnet at both ends and wherein the elliptical housing further includes at least one elliptically oriented magnet aligned with said elliptical housing, the magnets of the sliding arcs and the magnet of the elliptical housing are to repel and avoid friction between the sliding arcs and the elliptical housing. - -
- - 25. (Currently Amended) The arc turbine system of claim 21, wherein at least one of the two sliding arcs is split lengthwise to reduce centrifugal force of said at least one of the two sliding arcs [[the elliptical housing.  - -
- - 31. (Currently Amended) The arc turbine system of claim 21, wherein at least one of the two sliding arcs further includes [[an additional magnet attached between the ends of said at least one of the two sliding arcs and the [[s at both sides of said at least one of the two sliding arcs with the additional magnet [[
wherein [[the additional magnet attached to said at least one of the two sliding arcs [[is repelled by the [[magnets in the rotor [[at least one of the two sliding arcs and the [[
     	- - 32. (Currently Amended) The arc turbine system of claim 21, wherein the arc turbine system is an arc turbine power generator system; 
the four rotating chambers compress and convey their contents through a proper passage into the second static chamber as said contents ignited by proper ignition means or under proper pressure at proper timing and the generated combustion force applied to two surfaces of the engaging sliding arcs of the two sliding arcs as one surface expanding and the other surface retracting, said surface area disparity forces the rotor to rotate on the dominating surface area direction. - -
- - 36. (Currently Amended) The arc turbine system of claim 32, wherein at least one of the first static chamber and the second static chamber receives fuel [[
- - 37. (Currently Amended) The arc turbine system of claim 32, wherein the rotor has a passage to allow fuel [[
- - 38. (Currently Amended) The arc turbine system of claim 21, wherein the arc turbine system handles gas and/or liquid; 
the first static chamber includes the at least one inlet and at least one outlet, and the second static chamber includes at least one inlet and the at least one outlet; 
wherein the arc turbine system allows liquid or gas to enter the at least one inlet in the first static chamber and the second static chamber and exit from the at least one outlet of the respective first static chamber and the second static chamber. - -  
- - 40. (Currently Amended) The arc turbine system of claim 38, wherein at least one of the first static chamber and the second static chamber allows fuel [[to enter said at least one of the first static chamber and the second static chamber, said fuel igniting [[rotating the rotor [[
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arc turbine system as claimed including specifically the two sliding arcs engaging the elliptical housing simultaneously at both ends and together with the elliptical housing and the rotor collectively form four rotating chambers of variable capacity within the first static chamber and the second static chamber; and at least one sliding arc of the two sliding arcs includes at least one magnet at both ends and wherein the elliptical housing further includes at least one elliptically oriented magnet aligned with said elliptical housing, the magnets of the sliding arcs and the magnet of the elliptical housing are to repel and avoid friction between the sliding arcs and the elliptical housing is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PATTERSON (U.S. Patent Publication US 2019/0010942 A1) discloses a rotor with sliding arcs (110) that have magnets (242) at the end of the sliding arcs to repel the rotor (see Figure 5b).
MEYER (U.S. Patent 3,989,427) discloses a rotor (25, 55, 58) with sliding arcs (26, 27, 52, 53, 54) with springs (29, 49) that are used to pushout the sliding arc to engage the housing.
MEZZETTA (U.S. Patent 3,387,565) discloses a rotor (13) having sliding arcs (18-21) with a spring (22, 23) between adjacent sliding arcs (see Figure 1).
WEIDMANN (SWIDEN Patent Publication CH 578,677) discloses sliding arcs (3) with sliding arcs being in 2 pieces (see Figure 3).
WEDEKINDT (German Patent Publication DE 2807595 A1) discloses a rotor (2) with sliding arcs (4) as an internal combustion engine (see Abstract, Figures 1-3).
ICHII (Japanese Patent Publication JP 57086587 A) discloses a rotor (4) with sliding arcs (6) for a pump or gas motor (see Figures 1-3 and Abstract).
LEE (U.S. Patent 4,225,293) discloses a rotor with sliding arcs (7) that is made in 2 pieces with a spring (7a) (see Figure 4) and seals (23) (see Figure 5).
ROCHFORD (U.S. Patent 1,716,901) discloses a rotor with sliding arcs (20) (see Figures 1-3) with bearings (24) in the rotor to roll against the sliding arcs (see Figure 1).
HENRY (U.S. Patent 872,234) discloses a rotary engine with a rotor (11) and sliding arcs (13), where the sliding arcs are in 2 pieces with springs (15) (see Figures 2, 3, and 5).
JOHNSON ‘868 (U.S. Patent 2,492,868) discloses a rotor (2) with sliding arcs (7, 7’) where the device is a rotary pump (see Figure 1).
HAWLEY (U.S. Patent 129,953) discloses a fluid rotary motor with rotors (W, W’) and sliding arcs (P) (see Figures 2 and 3), where the motor includes 2 axial chambers (see Figure 2) with a plate (H) between the two motors (see Figure 2).
SHOUMAN (U.S. Patent 5,855,474) discloses vanes (15) that are repelled by the elliptical magnets (61, 62) (see Figure 6, Column 4, line 58 – Column 5, line 6).
JOHNSON ‘033 (U.S. Patent 6,589,033 B1) teaches a rotor with vanes (40) that has magnets (80) (see Figure 5) where the housing has magnets (82) that are used to attract the vanes to the housing (see Figure 5).
CONOVER (U.S. Patent 2,952,249) discloses the rotor (20) or housing (28c) has magnets (28, 28a, 28b, 28c, 28d) that are used to either repel or attract the magnets (29, 29a, 29b, 29c, 29d) in the vanes (25) in order to engage the vanes with the housing (see Figures 2-9,  Column 3, line 40 - Column 5, line 31).
EXAMINER’S COMMENT
The prior art does disclose sliding arcs in the rotors for both pumps and engines (see PATTERSON, MEYER, MEZZETTA, WEIDMANN, WEDEKINDT, ICHII, LEE, ROCHFORD, HENRY, JOHNSON ‘868, and HAWLEY), and the prior art of SHOUMAN, JOHNSON ‘033, and CONOVER teaches magnets being used (either on the rotor or housing) to attract or repel magnets in the vanes. JOHNSON ‘033, and CONOVER teaches that the magnets are used to either repel or attract so that the vanes engage the housing.  SHOUMAN specifically teaches an elliptical housing magnet (61) that repels the vanes from the housing (see Figure 6, Column 4, line 58 – Column 5, line 6), however, the vanes of SHOUMAN are not sliding arcs where both ends of the sliding arc has a magnet that repels the elliptical magnet of the housing.  Incorporation of SHOUMAN into one of the prior art with sliding arcs such as PATTERSON, MEYER, MEZZETTA, WEIDMANN, WEDEKINDT, ICHII, LEE, ROCHFORD, HENRY, JOHNSON ‘868, or HAWLEY would be hindsight reconstruction, since the vanes of SHOUMAN operates differently than the sliding arc of PATTERSON, MEYER, MEZZETTA, WEIDMANN, WEDEKINDT, ICHII, LEE, ROCHFORD, HENRY, JOHNSON ‘868, and HAWLEY.  Furthermore, many of the sliding arc prior art discloses mechanisms (i.e. springs between the sliding arcs) that are used specifically to engage the sliding arc with the housing to provide a sealing surface with the housing, as opposed to “the magnets of the sliding arc and the magnet of the elliptical housing are to repel and avoid friction between the sliding arcs and the elliptical housing” as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746